Citation Nr: 0534133	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
right (major) shoulder injury residuals, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the veteran's 
post-traumatic headaches with blurred vision, head injury 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
 
The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1984 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, increased the evaluation for the veteran's right 
(major) shoulder injury residuals from noncompensable to 10 
percent and denied an increased evaluation for his 
post-traumatic headaches with blurred vision, head injury 
residuals.  In June 2003, the RO denied a total rating for 
compensation purposes based on individual unemployability.  
In June 2003, the veteran submitted a notice of disagreement 
with the denial of a total rating for compensation purposes 
based on individual unemployability.  In August 2003, the 
veteran submitted a notice of disagreement with the denial of 
an evaluation in excess of 10 percent for his chronic right 
shoulder injury residuals and an increased evaluation for his 
chronic post-traumatic headaches with blurred vision, head 
injury residuals.  In April 2004, the RO issued a statement 
of the case to the veteran and his accredited representative 
which addressed the issues of increased evaluations for the 
veteran's chronic right shoulder injury residuals and 
post-traumatic headaches with blurred vision, head injury 
residuals and a total rating for compensation purposes based 
on individual unemployability.  In May 2004, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of increased evaluations for his chronic right shoulder 
injury residuals and chronic post-traumatic headaches with 
blurred vision, head injury residuals.  In December 2004, the 
veteran was afforded a video hearing at the Wichita, Kansas, 
Regional Office before the undersigned Veterans Law Judge.  

The veteran did not submit a substantive appeal from the 
denial of a total rating for compensation purposes based on 
individual unemployability.  Therefore, the issue is not on 
appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his chronic right shoulder injury 
residuals and chronic post-traumatic headaches with blurred 
vision, head injury residuals have increased in severity and 
necessitated that he stop working as a car detailer.  In 
reviewing the record, the Board observes that the veteran 
apparently failed to report for a scheduled April 2004 VA 
examination for compensation purposes.  At the December 2004 
video hearing before the undersigned Veterans Law Judge, the 
veteran testified that he had failed to report to the 
scheduled examination due to his mother's serious illness in 
a distant state.  He testified that he reported both the 
reason for his failure to appear and his desire to have the 
examination rescheduled to the VA.  The accredited 
representative requested that the veteran's claims be 
remanded to the RO so that he could be rescheduled for a VA 
examination for compensation purposes to determine the nature 
and severity of his service-connected right shoulder injury 
residuals and chronic post-traumatic headaches with blurred 
vision, head injury residuals.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic right (major) 
shoulder injury residuals and chronic 
post-traumatic headaches with blurred 
vision, head injury residuals after 
November 2004.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available relevant 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after February 2004, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic right (major) 
shoulder injury residuals and 
post-traumatic headaches with blurred 
vision, head injury residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should describe the 
manifestations and frequency of the 
veteran's headaches as well as whether 
they are prostrating.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's right shoulder injury residuals 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his right upper extremity should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right shoulder injury 
residuals and headaches upon his 
vocational pursuits.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

Provide the veteran with adequate notice 
of the date and place of any scheduled VA 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2005).

4.  Then readjudicate the veteran's 
entitlement to both an evaluation in 
excess of 10 percent for his chronic 
right (major) shoulder injury residuals 
and an evaluation in excess of 10 percent 
for his post-traumatic headaches with 
blurred vision and head injury residuals 
with specific considerations of 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Codes 8045, 
8100 (2005).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

